Citation Nr: 0739499	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  03-10 067	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

Entitlement to an increased disability rating for 
degenerative disc disease of the lumbar spine, in excess of 
0 percent prior to August 2005 and in excess of 20 percent 
after August 2005.

Entitlement to an increased disability rating for cervical 
spine arthritis, in excess of 10 percent prior to August 2005 
and in excess of 20 percent after August 2005.

Entitlement to an increased disability rating for migraine 
headaches, in excess of 30 percent.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from August 1977 to January 
2000.

The veteran presented sworn testimony in support of his 
appeal during a July 2004 hearing before the undersigned 
Veterans Law Judge.  The appeal was then remanded for further 
evidentiary development in February 2005.  Such development 
having been accomplished, the veteran's case is once again 
before the Board of Veterans' Appeals (Board) for appellate 
review.

In written argument dated in October 2007, the veteran's 
representative notes that the veteran was assigned a 
diagnosis of chronic pain syndrome and/or fibromyalgia 
related to his service-connected spinal disabilities during 
the August 2005 VA examination, and contends that service 
connection is therefore warranted for chronic pain syndrome.  
This newly-raised claim is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  From May 2000 until August 2005, the veteran had 
demonstrable deformity of the first lumbar vertebra, but no 
associated symptomatology such as limitation of motion or 
muscle spasm in his low back.

2.  The report of the August 2005 VA examination is the 
earliest medical evidence which documents lumbar spine 
symptomatology including pain, decreased range of motion, 
muscle spasm, and loss of left leg muscle mass; with forward 
flexion of the lumbar spine limited to 30 degrees or less 
during flare-ups.  

3.  From May 2001 until August 2005, the record does not show 
limitation of cervical spine motion, muscle spasm, 
tenderness, or sensory loss, other than the associated 
headaches, related to the veteran's cervical spine 
disability.

4.  The report of the August 2005 VA examination is the 
earliest medical evidence which documents that the veteran's 
forward flexion of the cervical spine is limited by pain to 
ten degrees, and severe muscle spasms in the cervical region 
causing a mini-torticollis condition.  

5.  The veteran's headaches are not shown to cause complete 
prostration or severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  A 10 percent disability rating is warranted for residuals 
of a compression fracture of the first lumbar vertebra from 
May 2000.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 (2001).

2.  A 40 percent disability rating is warranted for residuals 
of a compression fracture of the first lumbar vertebra with 
lumbar degenerative joint disease and degenerative disc 
disease from August 2005.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5235 (2007).

3.  A disability rating in excess of 10 percent is not 
warranted for traumatic arthritis of the cervical spine with 
headaches prior to August 2005.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2001).

4.  A 30 percent disability rating is warranted for traumatic 
arthritis of the cervical spine from August 2005.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2007).

5.  A disability rating in excess of 30 percent is not 
warranted for headaches from August 2005.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative contend that his service-
connected disabilities result in greater impairment than is 
reflected by the currently-assigned disability ratings.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  Review of the claims file shows 
that the veteran was informed of these elements in an April 
2003 letter.  The veteran has not been informed of the law 
and regulations governing the assignment of effective dates 
in connection with the instant appeal, however the January 
2006 rating decision which implemented grants of increased 
disability ratings for the disabilities at issue contained 
explanations as to the particular basis upon which each 
effective date was assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


The record on appeal contains private medical treatment 
reports and VA examination reports.  The veteran has 
presented sworn testimony during a hearing before the 
undersigned Veterans Law Judge, resulting in the February 
2005 remand.  All evidentiary development requested in the 
remand has been accomplished.  No outstanding records have 
been identified.  Thus, the Board considers that the VA's 
duty to assist requirements have been met.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating claims for increased ratings, the Board must 
evaluate the veteran's condition with an eye toward the lack 
of usefulness of the body or system in question.  38 C.F.R. 
§ 4.10.  A disability of the musculoskeletal system is 
measured by the effect on ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion in assigning the most 
accurate disability rating.  38 C.F.R. § 4.40.  Although 
§ 4.40 does not require a separate rating for pain, it does 
provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The 
Board has a special obligation to provide a statement of 
reasons or bases pertaining to § 4.40 in rating cases 
involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Disability of the joints, including the spine, is measured by 
abnormalities of motion, such as limitation of motion or 
hypermobility, instability, pain on motion, or the inability 
to perform skilled motions smoothly.  38 C.F.R. § 4.45.  
Painful motion with joint or periarticular pathology and 
unstable joints due to healed injury are recognized as 
productive of disability entitled to at least a minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.  Under 
section 4.59, painful motion is considered limited motion 
even though a range of motion is possible beyond the point 
when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 
(1995).

VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

New rating criteria for evaluating intervertebral disc 
syndrome were published in September 2002 during the pendency 
of this appeal.  The rating criteria for evaluating other 
disabilities of the spine changed when new criteria were 
published in September 2003.  Also in September 2003, the 
Diagnostic Code number for intervertebral disc syndrome was 
changed from "5293" to "5243".  In the January 2006 
Supplemental Statement of the Case, the RO considered both 
the new and old criteria, and provided the veteran with the 
substance of the new regulatory criteria.  

In this decision, the Board will consider the rating criteria 
in effect prior to September 2002, September 2003, and the 
criteria effective from September 2003.  However, the new 
criteria may only be applied as of their effective date 
(i.e., at no earlier date).  See VAOPGCPREC 3-2000 (Apr. 10, 
2000).  Precedent opinions promulgated by the Office of 
General Counsel as to matters of legal interpretation are 
binding upon the VA.  38 C.F.R. § 14.507.  

Because this appeal has been ongoing for a lengthy period of 
time, and because the level of a veteran's disability may 
fluctuate over time, the VA is required to consider the level 
of the veteran's impairment throughout the entire period.  In 
this respect, staged ratings are a sensible mechanism for 
allowing the assignment of the most precise disability 
rating-one that accounts for the possible dynamic nature of 
a disability while the claim works its way through the 
adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 
89 (2007).  In another relevant precedent, the Court of 
Appeals for Veterans Claims (Court) noted that staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  In reaching this conclusion, the 
Court observed that when a claim for an increased rating is 
granted, the effective date assigned may be up to one year 
prior to the date that the application for increase was 
received if it is factually ascertainable that an increase in 
disability had occurred within that timeframe.  38 U.S.C.A. 
§ 5110.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).

Degenerative disc disease of the lumbar spine

Service connection for lumbar disc disease was granted in a 
November 1999 pre-discharge rating effective upon the 
veteran's discharge from service, based upon service medical 
records reflecting complaints of low back pain during service 
and treatment for back pain following an in-service rear-end 
automobile collision in 1995.  A pre-discharge medical 
examination report reflects a diagnosis of chronic low back 
pain secondary to L1-2 degenerative joint disease.  A 
noncompensable rating was assigned, based upon medical 
evidence showing full painless motion in the lumbar spine, 
with no muscle spasm or radiculopathy.  The veteran did not 
appeal this disability rating.  

The veteran filed a claim for an increased (compensable) 
disability rating in May 2001, asserting that he in fact, 
experienced low back pain with limitation of motion.  
Following the February 2005 Board remand, the RO granted a 
20 percent disability rating for lumbar disc disease, 
effective in August 2005, based upon the report of an August 
2005 VA examination showing limitation of lumbar spine motion 
due to low back pain.  The veteran, through his 
representative, continues to assert that a higher disability 
rating is warranted.  

Prior to September 2002, pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc and with little 
intermittent relief, was rated as 60 percent disabling.  
Severe intervertebral disc syndrome with recurring attacks 
and intermittent relief was rated as 40 percent disabling.  
Moderate intervertebral disc syndrome with recurring attacks 
was rated as 20 percent disabling, while mild intervertebral 
disc syndrome was rated as 10 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001). 

Prior to September 26, 2003, intervertebral disc syndrome 
causing slight limitation of lumbar spine motion was rated as 
10 percent disabling, moderate limitation of motion was rated 
as 20 percent disabling, and severe limitation of lumbar 
spine motion was rated as 40 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).

Another potentially-applicable Diagnostic Code is Diagnostic 
Code 5285, which provides criteria for rating residuals of a 
vertebral fracture.  A 100 percent disability rating was 
provided in cases of spinal cord involvement.  A 60 percent 
rating was provided without cord involvement, but with 
abnormal mobility requiring a neck brace.  In other cases, 
adjudicators were instructed to rate in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of a vertebral body.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 (2003).  

Degenerative or traumatic arthritis is rated based upon the 
resulting limitation of motion.  In the absence of limitation 
of motion, but with X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, a 20 percent 
disability rating may be assigned.  With X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, a 10 percent disability rating may be assigned.  
These criteria were not amended and have remained in effect 
throughout the appeal period.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010.  

According to the report of a July 2001 VA examination, the 
veteran complained of pain in his low back, but no radiation.  
The pain was relieved by stretching and aspirin, however.  
Upon clinical examination, he was noted to walk with a normal 
gait.  There was no localized tenderness or muscle spasm in 
his low back.  He had full range of motion.  An X-ray study 
was interpreted as showing a post-traumatic deformity in the 
body of the first lumbar vertebra.  However, the disc spaces 
in the lumbar spine were well preserved and there was no 
evidence of any arthritic changes in the lumbosacral strain.  
The examiner rendered a diagnosis of "old healed compression 
fracture, first lumbar vertebra-no sequellae."  

During a routine health maintenance appointment with his 
private physician in April 2002, the veteran did not report 
any low back problems or pain, and no findings pertinent to 
the low back are included on the report of the examination.  

In a June 2002 written statement, the veteran disagreed with 
the RO's denial of an increased disability rating for his 
lumbar spine, asserting that he did have a loss of mobility 
in his low back, contrary to the findings upon the 
examination.  

Following his involvement in a rear-end collision in 2002, 
the veteran visited his private physician, complaining of 
symptoms in his left lower back.  Upon examination, however, 
no findings were noted in the area of the lumbar spine, and 
the physician described the lumbar spine examination as 
"negative."  The veteran also went for physical therapy, 
complaining of "stiffness/pain in his lower back."  X-rays 
taken in conjunction with this treatment showed a minimal 
marginal spur at the L2-3 and L3-4 levels, but otherwise 
normal discs, alignment and appearance.  The radiologist 
rendered a diagnosis of stable mild disc degenerative changes 
with no new abnormalities and noted that the study was 
consistent with a prior August 2000 study done at the same 
facility.  

As explained above, the older regulatory criteria must be 
applied prior to the effective date of the newer regulations.  
In so doing, the Board notes that there is no indication the 
RO considered rating the veteran's low back under the 
provisions of Diagnostic Code 5285.  The medical evidence 
reflects the presence of a post-traumatic deformity in the 
body of the first lumbar vertebra due to an old healed 
compression fracture.  Under Diagnostic Code 5285, thus, it 
would appear that a minimum rating of 10 percent is 
warranted.  Upon review, however, no symptomatology to 
support a higher rating is apparent, as the veteran did not 
manifest objective limitation of lumbar spine motion or 
muscle spasm prior to September 2003.  Although the veteran 
contended that he had loss of low back mobility, none was 
recorded during clinical examinations by VA and private 
physicians.  Thus, the Board concludes the evidence of record 
supports the assignment of a 10 percent disability rating, 
but no higher, under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 prior to September 2003.  

Review of the other applicable Diagnostic Codes during this 
time frame does not reveal any which would support the 
assignment of a disability rating in excess of 10 percent.  
In the absence of objectively-demonstrable limitation of 
motion, a compensable disability rating under the provisions 
of Diagnostic Code 5292 or 5003/5010 is not warranted.  The 
disc spaces in his lumbar spine were well preserved and the 
evidence does not show any neurological findings related to 
disc disease in the lumbar spine.  Neither recurring attacks 
nor symptoms of mild intervertebral disc syndrome are shown 
in the medical evidence of record.  Thus, a compensable 
disability rating under the provisions of Diagnostic Code 
5293 is not warranted.  There was no evidence of lumbosacral 
strain, precluding an award under Diagnostic Code 5295.  
Because the veteran is not shown to have ankylosis of any 
portion of his spine, an increased disability rating on this 
basis is not warranted.  

Applying the guidance set forth above, the Board finds that 
the veteran's vertebral deformity has existed from his time 
in service.  When a claim for an increased rating is granted, 
the effective date assigned may be up to one year prior to 
the date that the application for increase was received if it 
is factually ascertainable that an increase in disability had 
occurred within that timeframe.  38 U.S.C.A. § 5110; Hart.  
In this case, the veteran's claim for an increased disability 
rating was filed in May 2001; thus, the 10 percent disability 
rating may be awarded one year prior to May 2001.  The Board 
therefore holds that a 10 percent disability rating for 
residuals of a vertebral fracture with demonstrable vertebral 
deformity may be assigned effective from May 2000 until the 
present.  

The VA is required to provide the veteran with the greatest 
benefit possible under the law.  Therefore, our analysis is 
not concluded until we have applied the new regulatory 
criteria to the time period subsequent to September 2003, 
performing a comparison with the older criteria to determine 
which set yields a greater benefit for his situation after 
the newer criteria went into effect in September 2003.  

Intervertebral disc syndrome is currently evaluated either on 
the total duration of incapacitating episodes over the 
previous twelve months or by combining under 38 C.F.R. § 4.25 
(the combined ratings table) separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  For purposes of 
evaluations under Diagnostic Code 5293/5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  When rating intervertebral disc syndrome based 
upon incapacitating episodes, and the incapacitating episodes 
have a total duration of at least six weeks during the past 
twelve months, a disability rating of 60 percent is provided.  
When the incapacitating episodes have a total duration of at 
least four weeks but less than six weeks during the past 
twelve months, a disability rating of 40 percent is provided.  
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 
twelve months, a 20 percent rating is provided.  With 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months, a 10 percent rating is provided.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); Diagnostic Code 5243 (2007).  

Effective as of September 26, 2003, intervertebral disc 
syndrome can be rated under a General Rating Formula for 
Diseases and Injuries of the Spine, if this method results in 
a higher disability rating.  38 C.F.R. § 4.71a (2007).  The 
applicable portion of this general formula provides a 
10 percent disability rating in the case of intervertebral 
disc syndrome resulting in forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; a 20 percent disability rating for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
disability rating will be assigned in the case of forward 
flexion of the thoracolumbar spine 30 degrees or less.  A 
higher disability rating is warranted only in the case of 
ankylosis of the entire thoracolumbar spine.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  A series of 
explanatory notes advises the adjudicator to evaluate 
associated objective neurologic abnormalities separately, 
under an appropriate diagnostic code, and to refer to an 
illustration depicting normal and abnormal range of spine 
motion, among other instructions.  A preliminary note 
provides that the disability ratings to be assigned under the 
General Rating Formula apply with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.  38 C.F.R. § 4.71a (2007).

The newer rating criteria provide that residuals of a 
vertebral fracture, now redesignated as Diagnostic Code 5235, 
are rated under the General Rating Formula for Diseases and 
Injuries of the Spine.

Review of the veteran's private medical records from 2003 
until 2005 reveals no complaints or treatment for low back 
pain.  There are no records dated after 2005 available for 
review.  During the July 2004 hearing, he testified that he 
did not complain about his back and did not seek treatment 
because he did not think anything could be done about his 
back pain.  He also testified that he wore a back brace when 
he had to engage in lifting activities at work.  

Pursuant to the Board's remand, the veteran underwent a VA 
examination in August 2005.  At that time, he described his 
lumbar pain as a chronic 6/10 with flare-ups.  He stated that 
he took 800 milligrams of Motrin twice a day, which helped 
the pain, but caused nausea.  Again, he reported having no 
radiculopathy.  Although he has flare-ups of low back pain, 
he does not restrict his activities of daily living during 
flare-ups.  He had had no episodes of incapacitating pain.  
He does experience daily limitations in that he can only 
drive for one to two hours before stopping and stretching, he 
can only stand for thirty minutes before needing to stretch.  
He had to cut back on his running, and stopped playing 
racquet ball, lifting weights and bowling on account of his 
back pain. 

Upon range of motion testing, the examiner determined that 
the veteran's normal ranges of thoracolumbar spine motion 
were measured as 15 to 45 degrees of forward flexion, 5 to 
15 degrees of extension, 10 to 20 degrees of left lateral 
flexion, and 10 to 20 degrees of right lateral flexion.  He 
had 0 to 25 degrees of left lateral rotation, and 10 to 20 
degrees of right lateral rotation.  The examiner noted that 
the veteran exhibited multiple objective signs of pain during 
the range of motion testing, including groaning, gasping, and 
palpable and visible muscle spasms, with left-sided muscle 
spasm greater than the right.  After performing ten 
repetitions of flexion and extension, there was a loss of 
five degrees of both extension and flexion from the pre-
exercise levels.  He had fatigue and lack of endurance, but 
no weakness and no incoordination.  Although the veteran was 
not experiencing a flare-up of lumbar spine pain during the 
examination, he simulated his decreased motion for the 
examiner as flexion, extension, right and left lateral tilt 
all restricted to 10 degrees.  

The examiner reviewed the veteran's service medical and post-
service medical records and rendered the opinion that the 
spinal pathology existing during service had "worsened 
significantly" since that time.  The examiner noted that 
there was no evidence of intervertebral disk syndrome, and no 
radiculopathic signs or symptoms in the lumbar spine, 
although he did identify objective neurologic abnormalities 
of loss of left leg muscle mass and an isolated positive 
straight-leg raising test on the left leg.  The examiner also 
commented that the veteran appeared to be a stoic individual, 
who was dealing with "almost intolerable, legitimate, 
chronic pain" resulting from both his lumbar and cervical 
spine disorders. 

Based upon this information, because the veteran has not had 
incapacitating episodes as defined by the governing 
regulations, a noncompensable disability rating would be 
warranted under the provisions for rating intervertebral disc 
syndrome set forth at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003), and 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).

Applying the General Rating Formula for Diseases and Injuries 
of the Spine yields the conclusions that the veteran's 
combined range of thoracolumbar range of motion, measured 
during a non-flare-up period is 145 degrees, which viewed 
alone, would warrant a 10 percent disability rating.  
Considering his forward flexion as limited to 45 degrees of 
forward flexion, yields a 20 percent disability rating.  
However, factoring in his decreased range of low back motion 
during periods of flare-up, yields a disability rating of 
40 percent, on account of forward flexion limited to less 
than 30 degrees.  In light of the veteran's overall severe 
lumbar spine symptomatology, including pain, decreased range 
of motion, muscle spasm, loss of left leg muscle mass and the 
positive straight-leg raising test, which have all been 
associated with the service-connected disability by the VA 
examiner, the Board concludes that the August 2005 examiner 
report supports the assignment of a 40 percent disability 
rating for impairment arising from the veteran's lumbar spine 
pathology. 

In the absence of ankylosis, a higher disability rating is 
not warranted under the General Rating Formula for Diseases 
and Injuries of the Spine.  Thus, the preponderance of the 
evidence is against the assignment if a disability rating 
greater than 40 percent.

Because the August 2005 examination report provides the 
earliest evidence showing the extent of the veteran's low 
back impairment, the Board finds that an earlier effective 
date than August 2005 is not appropriate.  Although it stands 
to reason that the veteran's back symptomatology likely 
worsened gradually, we are constrained to rely upon the 
evidence of record in assigning the most appropriate 
effective date.  The veteran has testified that he did not 
seek treatment for his back pain, choosing instead to live 
with it.  In the absence of objective verification, such as 
contemporaneous medical evidence reflecting the extent of the 
veteran's low back impairment, the Board cannot arbitrarily 
select an earlier date, but must instead rely upon the record 
as it stands.  In this case, the August 2005 VA examination 
report is the initial evidence of impairment to this extent; 
thus, the 40 percent disability rating assigned under the 
General Rating Formula for Diseases and Injuries of the Spine 
cannot be implemented earlier than August 2005. 

Cervical spine arthritis

Service connection for cervical spine arthritis with 
associated headaches was granted in a January 2000 rating 
decision, based upon review of a service medical record 
showing mild degenerative joint disease in the cervical 
spine.  A 10 percent disability rating was assigned for both 
disabilities together effective as of February 2000, 
reflecting the date he was discharged from service.  The 
veteran did not disagree with or appeal this disability 
rating.

The veteran filed a claim for an increased disability rating 
in May 2001, asserting that he was having many problems 
associated with his neck, including head and neck aches.  
Following the February 2005 Board remand, the RO granted a 
separate disability rating for the veteran's headaches, with 
an evaluation of 30 percent effective in August 2005, 
reflecting the date of the VA examination, which supported 
the increase.  The RO also increased the disability rating 
assigned for the veteran's cervical spine arthritis to 
20 percent, effective in August 2005.  Through his 
representative, the veteran continues to assert that a higher 
disability rating is warranted.

Prior to August 2005, the 10 percent disability rating for 
the veteran's cervical spine was assigned under the 
provisions of Diagnostic Codes 5010 and 5290, for limitation 
of cervical spine motion resulting from traumatic arthritis.  
The rating criteria in effect prior to September 26, 2003, 
provided that slight limitation of motion of the cervical 
spine was rated as 10 percent disabling, moderate limitation 
of cervical spine motion was rated as 20 percent disabling, 
and severe limitation of cervical spine motion was rated as 
30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5290.  The potentially-applicable rating criteria for 
intervertebral disc syndrome and arthritis are set forth 
above.

According to the report of the July 2001 VA examination, the 
veteran complained of tightness in his neck, at which time he 
also suffered from occipital headaches.  When he would 
stretch his neck for relief, he often experienced a pinching 
pain in the left side of this neck and often got dizzy.  He 
denied having any radicular symptoms, however.  Upon clinical 
examination, his spine was straight and his shoulders were 
level.  There was no localized tenderness, muscle spasm, or 
evidence of sensory loss in the cervical area.  He had full 
range of motion in the cervical spine.  X-rays of the 
cervical spine were interpreted as entirely normal, with no 
evidence of spurring.  The intervertebral disc spaces and the 
foramina were well preserved.  Based upon these findings, the 
examiner rendered a diagnosis of cervical spine pain, with no 
objective findings.  

There is no other medical evidence of record pertaining to 
the condition of the veteran's cervical spine prior to the 
September 2003 regulatory change.  Based upon the admittedly-
scanty information of record, the Board finds that the 
10 percent disability rating is appropriate.  The July 2001 
examination report does not reflect limitation of motion, 
muscle spasm, tenderness or sensory loss.  The report 
demonstrates only the veteran's own complaints of headaches 
associated with his neck problems.  In other words, the 
10 percent assigned at that point can only be viewed as 
compensating the veteran for the neurological impairment/pain 
caused by the headaches associated with his cervical spine 
disability, as no functional limitations related solely to 
the cervical spine itself are shown in the record for this 
time period.  There is thus no basis under the provisions of 
any potentially-applicable Diagnostic Codes for the 
assignment of a disability rating in excess of 10 percent for 
cervical spine arthritis with headaches prior to September 
2003.  

Subsequent to September 2003, the General Rating Formula for 
Diseases and Injuries of the Spine may be applied, if such 
application yields a higher disability rating, and thus, a 
greater benefit for the veteran.  With regard to the cervical 
spine, the General Rating Formula provides that a 10 percent 
disability rating will be assigned when forward flexion of 
the cervical spine is greater than 30 degrees but not greater 
than 40 degrees; or the combined rating of motion of the 
cervical spine is greater than 170 degrees but not greater 
than 335 degrees, or in cases of muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour.  A 20 percent disability rating will 
be assigned with forward flexion of the cervical spine 
greater than 15 degrees, but not greater than 30 degrees, or 
when the combined range of motion of the cervical spine is 
not greater than 170 degrees, or with muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent disability rating will be 
assigned when forward flexion of the cervical spine is 
limited to 15 degrees or less, or in the case of favorable 
ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a.

During the July 2004 hearing, the veteran testified that his 
headaches were worsening, but that he self-medicated and did 
not seek any medical care for the problem.  The veteran's 
hearing testimony is deemed helpful to the Board and credible 
insofar as it comports with the medical evidence of record.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The only medical evidence reflecting the condition of the 
veteran's cervical spine after September 2003 consists of the 
report of the August 2005 VA examination.  The veteran 
complained of chronic 3/10 left paracervical spinal neck pain 
with radiation up into the base of the suboccipital skull.  
He described flare-ups of neck pain as involving greater 
pain, with no weakness, fatigue, lack or endurance, or 
incoordination.  Upon clinical examination, the veteran had 
forward flexion of the cervical spine of 20 degrees, with 
pain beginning at 10 degrees of flexion; cervical spine 
extension to 25 degrees, with pain beginning at 20 degrees; 
left lateral flexion of 20 degrees, right lateral flexion to 
20 degrees, with pain beginning at 10 degrees; left lateral 
rotation to 30 degrees, and right lateral rotation to 
45 degrees, with pain beginning at 20 degrees.  The examiner 
commented that the veteran exhibited objective signs of pain, 
including visible and palpable muscle spasms in the cervical 
muscles bilaterally and the temporalis muscles, with greater 
spasm on the left.  After performing ten repetitions of 
flexion and extension of the cervical spine, the veteran 
demonstrated an increase in his range of motion in flexion of 
10 degrees when compared to his pre-exercise levels.  The 
veteran simulated his limited range of motion during a 
cervical spine flare-up as forward flexion of 10 degrees, 
extension of 10 degrees, left lateral flexion of 10 degrees, 
and right lateral flexion as 20 degrees.  

The examiner noted that the veteran had a mild left-sided 
spasm "almost like a mini-torticollis to the left."  It was 
at least a 5 to 10 degree left-sided tilt and torsion to the 
left ear.  When the examiner attempted to mildly straighten 
the neck vertically and anteriorly to a normal position, the 
attempt caused severe neck pain and precipitation of the 
left-sided headache.  Compression of the individual greater 
occipital nerve grooves at the base of the skull elicited 
pain on the left and the veteran identified that point as the 
area of referral from his headache pain.  The examiner 
identified significant left-sided cervicalis muscle spasms.  
At the C4 and C5 spinous processes, there was a large area of 
muscle spasm that became a discreet hardened type of spasm 
and there were two well-developed and easily palpable trigger 
points that elicited marked "jump signs" from the veteran, 
as well as the same type of headache referral pain as the 
point at the base of his skull.  There was a large indurated 
and palpable subcutaneous mass of left-sided spasms located 
at the interspace of C3-4, the spinous process of C4 and the 
C4-5 interspace and C5 spinous process that extended out for 
two-thirds of the muscle width of the left posterior neck.  
On the right side, there were no trigger points, but there 
was muscle spasm diffusely throughout the cervicalis muscles.  

The examiner rendered a diagnosis of cervical arthritis with 
left-sided severe cervical muscle spasms including a mini-
torticollis on the left side.  There was "frank spurring" 
at the level of C4-5 and other degenerative changes shown on 
X-ray testing.  The examiner also identified myofasciitis 
with the classic cervicalis trigger point on the left of the 
cervical spine which caused additional muscle spasms, and 
contributed to the left mini-torticollis of his cervical 
spine and head.  

Upon consideration of the entire evidence of record, to 
include the veteran's own credible statements, the Board 
finds that the veteran's service-connected cervical spine 
disability causes impairment which is more nearly analogous 
to the criteria set forth for a 30 percent disability rating 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  In reaching this conclusion, the Board notes that 
the veteran's forward flexion of the cervical spine is 
limited by pain to ten degrees.  Consideration of the mini-
torticollis and the severe muscle spasms in the cervical 
region described by the examiner factors into this finding as 
well.  The preponderance of the evidence is against the 
assignment of a higher disability rating as no ankylosis is 
present and impairment analogous to unfavorable ankylosis is 
not shown in this case.  We therefore hold that the evidence 
supports the assignment of a 30 percent disability rating for 
impairment of the cervical spine, but no higher.  As the 
August 2005 VA examination report provides the initial 
evidence of this level of impairment, an effective date prior 
to August 2005 would not be appropriate.

Migraine headaches

The veteran has not contended that a higher rating for 
migraine headaches is warranted prior to August 2005, the 
point in time when the RO separated the rating for the 
migraine headaches from the cervical spine disability.  In 
the discussion of the disability rating assigned to the 
veteran's cervical spine disability, the Board found that the 
10 percent assigned to reflect the impairment arising from 
the cervical spine disability combined with the associated 
headaches represented mostly the impairment arising from 
headaches.  In this section, therefore, the Board will 
consider only the question of the appropriateness of the 
disability rating assigned to the veteran's headaches from 
August 2005, the point in time when the headaches were 
initially rated separately from the cervical spine 
disability.

Migraine headaches are rated as 50 percent disabling with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  Headaches with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months are rated as 
30 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.

The only evidence of record pertaining to the impairment 
arising from the veteran's headaches during the time frame at 
issue, from August 2005 forward, is the report of the August 
2005 VA examination.  This is also the only evidence of 
record which reflects the diagnosis of the veteran's 
headaches as migraine-like in nature.  The examiner 
delineated that the veteran has two elements involved with 
his headaches, the cervical injury and referred headache pain 
in a migrainoid-like headache, with the trigger point being 
classically in the cervical muscle region and the referred 
pain in the left anterosuperior scalp area and the left 
retroorbital area.  The examiner stated that the veteran has 
the functional equivalent of a severe migraine headache three 
to four times a week, lasting approximately two hours.  

Applying the regulatory criteria to the facts of the case, 
the Board concludes that the currently-assigned 30 percent 
disability rating is the most appropriate disability rating 
to reflect the veteran's headache symptomatology.  His 
headaches are not shown to cause complete prostration or 
severe economic inadaptability.  Although it appears that the 
veteran works through a fair amount of pain from different 
sources, he does not report complete prostration or losing 
work due to the headaches and as the headaches last two 
hours, the Board cannot assume that he suffers economic harm 
on account of his headaches.  In sum, the preponderance of 
the evidence is against the assignment of a disability rating 
greater than 30 percent for service-connected headaches.


ORDER

A 10 percent disability rating for residuals of a compression 
fracture of the first lumbar vertebra is granted from May 
2000 until August 2005, subject to the laws and regulations 
governing the award of monetary benefits.

A 40 percent disability rating for residuals of a compression 
fracture of the first lumbar vertebra with lumbar 
degenerative joint disease and degenerative disc disease is 
granted from August 2005, subject to the laws and regulations 
governing the award of monetary benefits.

A disability rating in excess of 10 percent for traumatic 
arthritis of the cervical spine with headaches prior to 
August 2005 is denied.

A 30 percent disability rating for traumatic arthritis of the 
cervical spine is granted from August 2005, subject to the 
laws and regulations governing the award of monetary 
benefits.

A disability rating in excess of 30 percent for headaches 
after August 2005 is denied.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


